Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed January 22, 2021 has been entered.  Claims 17-26, 33 and 34 are pending in this application and examined herein.

Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-26, 33 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In the last line of claim 17 as amended and in line 3 of new claim 34, “the gas” lacks proper antecedent basis.  Therefore, these claims and all claims dependent thereon are rejected under this statute.

			Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schroers et al. (US 2011/0079940) in view of Demetriou et al. (US 2007/0048164), and further in view of Tsuchiya et al. (US 2009/0196125).
Schroers discloses blow molding of bulk metallic glasses, i.e. amorphous alloys, by employing the fact that such materials can be subjected to very high strains in their supercooled region, i.e. between their glass transition and crystallization temperatures; see Schroers para. [0053]. The bulk metallic glass is provided over the opening to the inner cavity of a mold and heated to a processing temperature; see Schroers para. [0052], Para. [0080-0083] of Schroers discloses an embodiment in which the bulk metallic glass is joined to another material. In other words, Schroers discloses a method that would include providing both a first material and an amorphous alloy in a mold, heating to a temperature between Tg and Tc, and blow molding. This results in a product as illustrated in Fig. 16a and 16b of Schroers. The final article is cooled (see Schroers para. [0021]), and while not specifically stated by Schroers, the only practical use of the Schroers process would involve separating the final product made in that process from the mold.
With respect to claims 18 and 19, the products illustrated in Schroers Fig. 16 can be seen as “coated” or “bimaterial” parts. With respect to claims 20, 21 and 22, the entire point of Schroers is that the method permits forming of parts of virtually any desired shape, which would include forming configurations as set forth in the instant claims. With respect to claim 23, the initial bulk metallic glass material used by Schroers can be said to have been made by “preliminary fabrication” in accord with the instant claim. With respect to claims 24 and 25, these claims do not set forth any specific limits upon the temperature, gas density or amount of expansion and therefore whatever the values are for those parameters in the prior art are in 
Schroers differs from the claimed invention in that Schroers does not use the word “foam” as required by the instant claims and therefore also does not disclose expansion of such a foam due to a difference in pressure as required by the last two lines of claim 17 as amended, and the mold employed by Schroers appears to be an open cavity mold as opposed to one in which material is placed “between two dies of a mold, the two dies having a negative shape of the part to be manufactured” as required by the instant claims.  However:
a)    Demetriou is similarly directed to forming of bulk amorphous alloys, i.e. is directed to a similar field of endeavor as Schroers. Demetriou para. [0085-0089] discusses forming of such alloys by molding, i.e. in a manner analogous to that of Schroers. Demetriou indicates that this will produce a foam of the amorphous alloy. With regard to expansion due to a pressure difference, the examiner’s position is that the concept of employing a difference in pressure between two zones to cause a material between those zones to tend to move toward the zone with lower pressure is a basic concept in physics.  Demetriou para. [0061-0063] expresses this concept in the context of expansion of amorphous foam, i.e. employ a low ambient pressure to promote expansion arising from a difference between gas pressure within the foam and that ambient pressure.  In view of this disclosure of Demetriou, one of ordinary skill in the art would have believed that carrying out the Schroers process would involve formation and expansion of “an at least partially amorphous metal foam” as presently claimed.
b)    Tsuchiya indicates that at the time of the invention, it was known in the art of molding components made of a combination of amorphous and crystalline materials to employ a two-part molding die, i.e. to place an amorphous material to be molded between the two parts of such a die so that upon closing the die they will form a product of the desired configuration. This is illustrated in Fig. 12 of Tsuchiya and described in para. [0112-0116] of that reference. Tsuchiya para. [0119-0120] indicates advantages of molding in this manner.  Further, .
Therefore, the combined disclosures of Schroers et al., Demetriou et al., and Tsuchiya et al. would have at least fairly suggested a method as presently claimed to one of ordinary skill in the art.

			Response to Arguments
In a response filed January 22, 2021, Applicant asserts that modifying Schroers with the teachings of Tsuchiya would change the principle of operation of Schroers, and/or that the amendment to claim 17 regarding pressure is not disclosed in the prior art.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because:
a) Applicant’s point regarding Schroers is essentially that Schroers teaches avoiding frictional stick forces by expanding a BMG material in a manner such that substantially all the lateral strain required to form a final article is accomplished prior to the outer surface of a parison contacting the surface of a shaping apparatus being used.  This would be the case in the present claims as well; clearly the amorphous foam, while still between the dies, cannot expand beyond the space included between those dies.  This would be the case whether one does open cavity molding as in Schroers, or molding in a two-part die as in Tsuchiya.
b) The newly claimed limitations regarding pressure differences are considered to merely describe conventional principles in fluid mechanics, known to be applied with respect to amorphous foam in particular, in view of what is disclosed by Demetriou.

Allowable Subject Matter
Claims 33 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and which includes either i) establishing a vacuum in a cavity formed by two dies of a sealed mold or ii) subjecting an enclosure in which a non-sealed mold is located to vacuum or a pressure sufficiently lower than the pressure of some sort of gas inside a preform to enable expansion of a foam.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 18, 2021